                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

GREATER FIRST DELIVERANCE                          )
TEMPLE, INC.,                                      )
                                                   )
                       Plaintiff,                  )
                                                   )
vs.                                                )   Case No. CIV-18-1022-D
                                                   )
GUIDEONE MUTUAL INSURANCE                          )
COMPANY,                                           )
                                                   )
                       Defendant.                  )


                                            ORDER

       Before the Court is Defendant GuideOne Mutual Insurance Company’s Motion to

Dismiss [Doc. No. 4], filed pursuant to Fed. R. Civ. P. 12(b)(5) and (6).               Plaintiff has

responded [Doc. No. 7] in opposition to the Motion.          After the Motion was filed, however,

Defendant “agree[d] to accept service in this matter and is no longer pursuing its Motion

to Dismiss . . . for insufficiency of service of process.”        See Def.s’ Reply Br. at 1.      The

only issue presented for decision by the Motion is whether the Complaint fails to state a

tort claim against Defendant for bad faith conduct in the handling of Plaintiff’s insurance

claim. 1


       1
           Defendant also seeks a dismissal of Plaintiff’s claim for punitive damages. However,
a request for punitive damages constitutes a prayer for relief, not a separate cause of action. See
Coll v. First Am. Title Ins. Co., 642 F.3d 876, 901 (10th Cir. 2011) (“the prayer for relief is no part
of the cause of action and . . . the parties are entitled to such relief and to such judgment as the
complaint . . . makes out”) (internal quotation omitted); Schoonover v. Schoonover, 172 F.2d 526,
530 (10th Cir. 1949) (same). A Rule 12(b)(6) motion tests the sufficiency of a claim; it is not a
proper mechanism for challenging a request for punitive damages. See Douglas v. Miller, 864
F.Supp.2d 1205, 1220 (W.D. Okla. 2012) (“[W]hether [punitive] damages are recoverable is not a
proper subject for adjudication in a Rule 12(b)(6) motion, as the prayer for relief is not a part of
          Plaintiff brings this action to recover damages for breach of contract and bad faith

based on allegations that Defendant, as its property insurer, unreasonably failed to timely

investigate, adjust, and pay an insurance claim for covered water damage to Plaintiff’s

property.     By its Motion, Defendant asserts that the Complaint fails to state a plausible

claim of insurer’s bad faith under federal pleading standards. Plaintiff contends the factual

allegations of the Complaint are sufficient but, alternatively, requests leave to amend its

pleading if the Court finds a deficiency.

                                     Standard of Decision

          “To survive a motion to dismiss [under Rule 12(b)(6)], a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)); see Robbins v. Oklahoma, 519 F. 3d 1242, 1247 (10th

Cir. 2008). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”      Iqbal, 556 U.S. at 678.   Determining whether a complaint states a

plausible claim for relief is a “context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.”         See id. at 679.   Thus, for example,

“[a] simple negligence action based on an automobile accident may require little more than

the allegation that the defendant negligently struck the plaintiff with his car while crossing


the cause of action.”); see also Dingxi Longhai Dairy, Ltd. v. Becwood Tech. Grp. L.L.C., 635 F.3d
1106, 1108 (8th Cir. 2011); 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and
Procedure § 1255 at 508-09 (3d ed. 2004); Fed. R. Civ. P. 54(c) (judgment “should grant the relief
to which each party is entitled”).

                                                2
a particular highway on a specified date and time.”          Robbins, 519 F.3d at 1248.    The

question to be decided is “whether the complaint sufficiently alleges facts supporting all

the elements necessary to establish an entitlement to relief under the legal theory

proposed.”     Lane v. Simon, 495 F.3d 1182, 1186 (10th Cir. 2007) (internal quotation

omitted).

                                   Plaintiff’s Allegations

        Accepting the allegations of the Complaint as true, Defendant issued a property

insurance policy to Plaintiff for buildings and structures located in Oklahoma City,

Oklahoma, that sustained interior water damage on October 22, 2016. The damage was

a covered loss under the policy, and Plaintiff timely submitted a claim to Defendant for the

loss.   However, Defendant failed to properly investigate and evaluate the claim, and failed

to pay for water mitigation and restoration services that Plaintiff was required to engage on

its own.    Defendant instead made a “low ball” offer for replacement cost coverage in the

amount of $26,325.20, knowing this amount was insufficient to compensate Plaintiff for

its loss and intending to prolong the adjustment process so Plaintiff would be forced to

accept less than the reasonable value of its claim.         See Compl. [Doc. No. 1], ¶¶ 17-18.

Plaintiff retained a general contractor to assess the damage to its property and obtained an

estimate for replacement cost repairs in the amount of $276,462.43.             After Plaintiff

submitted this estimate, Defendant made a second “low ball” offer of $55,937.78.

                                         Discussion

        Defendant contends Plaintiff’s allegations are conclusory and provide insufficient

facts to state a claim of insurer’s bad faith.       In Defendant’s view, the Complaint merely

                                                 3
alleges a legitimate dispute concerning the value of Plaintiff’s claim and a failure to pay

the amount Plaintiff believes it was owed.       According to Defendant, “such a disagreement

. . . does not give rise to a claim for bad faith.”   See Def.’s Mot. Dismiss [Doc. No. 4] at 4.

         To establish a breach of Defendant’s duty of good faith and fair dealing with its

insured, Plaintiff needs only to show that Defendant breached the insurance contract and,

in so doing, acted in a manner constituting bad faith.       See Brown v. Patel, 157 P.3d 117,

121 (Okla. 2007); Badillo v. Mid Century Ins. Co., 121 P.3d 1080, 1093 (Okla. 2005).

“[A] legitimate dispute as to coverage will not act as an impenetrable shield against a valid

claim of bad faith;” for example, an inadequate investigation of a claim may permit a

finding that the insurer acted unreasonably and in bad faith.       See Timberlake Const. Co.

v. U.S. Fidelity & Guar. Co., 71 F.3d 335, 343, 345 (10th Cir. 1995); see also Bannister v.

State Farm Mut. Auto. Ins. Co., 692 F.3d 1117, 1127-28 (10th Cir. 2012).

         Upon examination of the Complaint, the Court finds the sufficiency of Plaintiff’s

allegations to state a claim of insurer’s bad faith presents a close question.    However, the

Complaint contains factual allegations that amount to more than an assertion that

Defendant underpaid Plaintiff’s insurance claim.          Plaintiff also asserts that Defendant

failed to pay an invoice for remediation work actually completed, and made repeated “low

ball” offers for an improper purpose.        These allegations may be enough, if proven, to

establish a breach of Defendant’s duty to deal fairly and in good faith with its insured.

Under the current application of Rule 12(b)(6), the notice pleading standard of

“Rule 8(a)(2) still lives.”    Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir.

2012).    “Specific facts are not necessary; the statement need only ‘give the defendant fair

                                                 4
notice of what the . . . claim is and the grounds upon which it rests.’”   Erickson v. Pardus,

551 U.S. 89, 93 (quoting Twombly, 550 U.S. at 555).            In this case, the Court finds

minimally sufficient factual allegations to state a bad faith claim and, therefore, dismissal

of Plaintiff’s tort claim is not warranted.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss [Doc. No. 4]

is DENIED.

       IT IS SO ORDERED this 9th day of January, 2019.




                                               5
